DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 12/28/2020.
           Claims 1-20 are currently pending.
           Claims 1, 2, 11 and 12 have been amended.
           Claims 1and 11 are independent claims.

Reasons for Allowance
2.        Claims 1-20 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1 and similarly claim 11, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “A current sensor, comprising:…the voltage integration circuit comprises a first amplifier, configured to receive the first voltage and the second voltage to generate a third voltage; a second amplifier, coupled to the first amplifier, and configured to receive the third voltage to generate the output voltage;  a first capacitor, coupled between an output terminal of the voltage generation circuit and an output terminal of the first amplifier, and configured to reduce a voltage difference between the first voltage and the second voltage; and a second capacitor, coupled between the output terminal of the voltage generation circuit and an output terminal of the second amplifier.” in combination with all other elements as claimed in claim 1. 
claim(s) 2-10, the claims are allowed as they further limit allowed claim 1.
      As to claim(s) 12-20, the claims are allowed as they further limit allowed claim11.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Tsugai et al. (U.S Pat. 5986497) discloses a detection signal with high stability and reliability while suppressing to a minimum the influence of offset and temperature dependency onto the output signal. In a differential capacitance type sensor having a common electrode connected to the ground potential, an electric discharge redistributing method and impedance conversion technique are adopted for obtaining an output voltage which is in proportion to the inter-electrode relative displacement. A switching mechanism is provided for mitigating an offset voltage component contained in the output due to an input offset voltage of the operational amplifier. Further, the sensitivity of the capacitive sensor is increased with the temperature-dependent drift of the sensor output being suppressed by providing additionally a power source change-over switches for allowing the voltages sampled in response to predetermined clocks to be differentially amplified (see specification for more details).              Ricard (U.S Pat. 8921755) discloses a detection circuit with correlated double sampling 
             Erdogan et al. (U.S Pub. 20120218223) discloses an analog front end circuit utilizes coherent detection within a capacitance measurement application. The analog front end circuit uses coherent detection to measure capacitance of a touch screen display. An analog excitation signal is modulated by a capacitor to be measured. The modulated signal is synchronously demodulated using a correlator, which includes an integrated mixing and integration circuit. The correlator includes a programmable impedance element that generates a time-varying conductance according to a controlling digitized waveform (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
3/27/2021